George Allen was accidentally shot October 18, 1932, while hunting. He had two policies in defendant company, attached to which policies was a double indemnity agreement issued by defendant in consideration of the payment of an additional premium. This double indemnity agreement provided defendant would pay double the face value of each of the policies providing death of the insured should result from accidental bodily injury.
Between two and three weeks after plaintiff was shot, he was taken severely sick and died December 3, 1932. Defendant paid the single indemnity on the *Page 173 
policies, and plaintiff then filed a claim for double indemnity, claiming Allen's death was the result of accidental bodily injury. There was judgment for plaintiff, and defendant appeals.
There was evidence to sustain the finding of the trial court that Allen's death resulted from accidental bodily injury. Though it is probably true proper proofs of claim were not furnished in accordance with the policies in the first instance, yet there was an application by plaintiff and leave granted by defendant to plaintiff for a hearing before defendant's council, and a hearing was had, and, therefore, the failure of the plaintiff to furnish proper proofs of loss was waived by defendant.
Defendant's supreme council, as a result of the hearing had before it on appeal, denied plaintiff's claim to double indemnity. The policies provided an appeal could be taken, within 60 days, to the supreme arbor. Plaintiff made such appeal October 23, 1934, but brought suit December 27, 1934, claiming the bylaw of defendant which had been so amended that its supreme arbor did not meet until December, 1937, was unreasonable and void.
Defendant claims such suit may not be maintained against it by plaintiff until she has exhausted her remedies within the organization of which her husband was a member. Plaintiff claims that inasmuch as the supreme arbor, to which an appeal would lie from the defendant's council, does not meet again until 1937, such delay amounts to a denial of plaintiff's right to be heard, and the by-law so providing is unreasonable, vexatious and void.
It seems to be well settled that the validity of bylaws and regulations relating to the management of the property, affairs and business of the defendant insurance society depends upon their being reasonable, and their reasonableness depends upon the particular *Page 174 
circumstances and matters in pais and is, therefore, a question for the jury. Highland Park Association v. Boseker, 169 Mich. 4.
Parties to a mutual organization, expressly agreeing to be bound by after-enacted by-laws, are bound thereby.Borgards v. Farmers Mutual Ins. Co., 79 Mich. 440; Wineland v.Knights of Maccabees of the World, 148 Mich. 608; Brown v.Great Camp Knights of the Modern Maccabees, 167 Mich. 123;Highland Park Association v. Boseker, supra.
All by-laws must be reasonable, and if not so, they are void.Allnutt v. Subsidiary High Court U.S. A. O. F., 62 Mich. 110.
In Samberg v. Knights of the Modern Maccabees, 158 Mich. 568
(133 Am. St. Rep. 396), a by-law provided that the absence or disappearance of a member of the order from his last known place of residence for any length of time should not be presumptive evidence of the death of the member and no right should accrue under the certificate of membership to the beneficiary, nor any benefits be paid, until such proof had been made of the death of the member aside from any presumption that might arise by reason of his absence. The statute then in force, 1 Comp. Laws 1897, § 1225, provided:
"If any person shall disappear and his whereabouts remain unknown, for the space of seven years, and no knowledge of such person can be procured for such space of seven years, he shall be presumed to be dead."
The question arose as to whether this by-law setting aside the statutory provision was valid or not. The court said:
"It cannot be said that the insured in subscribing to his application contemplated the adoption of a by-law that would have the effect to render the provisions of a wholesome statute nugatory, and to have *Page 175 
the further effect of making it practically impossible to make proofs of death in cases within the occasional experience of men,"
and held the by-law as applied to the facts in that case was unreasonable and void.
After plaintiff's decedent was insured in defendant company, its by-laws were amended.
The trial court rested decision upon the ground that a delay of hearing for three years was unreasonable and in effect amounted to a denial of the right of plaintiff to be heard. We think the trial court was correct.
Judgment affirmed, with costs.
NORTH, C.J., and FEAD, WIEST, BUTZEL, BUSHNELL, EDWARD M. SHARPE, and TOY, JJ., concurred.